Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 2/03/2021, in which claim 1 is amended, claim 8 is canceled, and claims 9-10 are added. Claims 1, 3-7, and 9-10 are currently pending.
Response to Arguments
Applicant’s arguments dated 2/03/2021 have been fully considered, but they are not deemed to be persuasive.
As to claim 1, applicants submit the following argument.
“More specifically, the Applicant respectfully submits that the cursor of Pierre is located on Item 3 of the second panel, because Item 3 was selected in the first panel. See e.g., Figs. 5 to Fig. 9 of Pierre. 
Thus, lacking any teaching and/or suggestion of each and every limitation of claim 1, it respectfully submitted that Pierre and/or Goldsmith, either singly or in combination with any other reference, fail to render the same obvious.
Also, none of the other cited references, including Arriola and/or Sato, cure the deficiencies of Pierre and/or Goldsmith. As discussed in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007), it is necessary to identify the reason why a person of ordinary skill in the art would have been prompted to modify Pierre and/or Goldsmith as recited in the invention of claim 1. Obviousness cannot be sustained by mere conclusory statements.”

The examiner respectfully disagrees. 35 U.S.C 103 states “A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.” (Emphasis added.) Further, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). 
While Pierre does disclose that Figures 5-10 show that upon selection of “item 3” (first option) on the first panel 510, “item 3” (one of the plurality) on the second panel 520 is highlighted (cursor) [See ¶-71-72, 37], it would have been obvious to modify the options in the first panel 510 so that only two items are included. This difference would have been well within the skill of a person having ordinary skill in the art. Pierre already teaches that when an option is selected, the cursor moves over to the horizontally aligned respective item on the next panel [See ¶-27, 71-72]. In the case of a first panel 510 with only two items and the previously taught second panel 520 with five items, then selection of "item2" ("first option that is placed at an end") would move the cursor to "item2" on the second panel 520 ("second top option from among the second options"). Further, as shown in Fig 10, the options on the second panel 520 are shown in a vertical line ("line in the up down direction"). Additionally, a skilled artisan would understand that the teachings of Pierre are not limited to merely selecting a third item from a list containing five items.
Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Pierre discloses that variations and modifications are within the scope of the invention [See ¶-102]. A skilled artisan would have had a reasonable expectation of success in utilizing two items in the first panel 510, rather 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (US 20150234548 A1), in view of Goldsmith (US 20050076309 A1).
[Examiner's note: the limitation "wherein in a case where the cursor is in a state where the cursor is automatically moved … displayed in line", recites a contingent limitation. The broadest reasonable interpretation of the claim as a whole does not require the condition to be met since the claimed invention may be practiced without the condition being met. Thus only a teaching of the structure to perform the function is 
As to claim 1, Pierre discloses a display control device, and the display control device comprises a circuit block and a memory and the display control device is programmed to:  [A processor (circuit block) and memory 2804 are included in machine 2800 (display control device) [See ¶-97]]
receive operation information input into a touch input portion placed at a position distanced from a display portion; control display of the display portion according to the operation information; and [A display 2810 (display portion) is included in a device 2800 [See ¶-98]. Cursor control 2814 may be provided by a touch pad (touch input portion) [See ¶-98]. A skilled artisan would understand that a touch pad is separate from a display screen 2810. The system stores instructions for controlling the interface as described [See ¶-99]]
display a plurality of first options belonging to a first hierarchy, [As shown in figure 5, a first panel 510 is shown with multiple items (options) [See ¶-26]]
a plurality of second options belonging to a second hierarchy as a hierarchy subsequent to the first hierarchy, and [As shown in figure 5, a second panel 520 is shown with multiple items (second options) [See ¶-27]. The second panel 520 provides a sub-menu (second hierarchy) that corresponds to the highlighted menu item in the first panel 510 [See ¶-27]. Thus the menus form a hierarchy]
a cursor placed at one of the plurality of second options on the display portion when receiving a selection operation in a state where the cursor is placed at one of the plurality of first options, … [Figures 5-10 show that upon selection of “item 3” (first 
wherein the display control device is further programmed to place the cursor at a second option that is not placed in an end on the display portion, from among the plurality of second options displayed in line on the display portion, when the display of the display portion is changed from a state where the cursor is placed at the one of the plurality of first options to a state where the cursor is placed at the one of the plurality of second options … [Figures 5-10 show that upon selection of “item 3” (first option) on the first panel 510, “item 3” (one of the plurality) on the second panel 520 is highlighted (cursor) [See ¶-71-72, 37]. A skilled artisan would understand that “item 3” on the second panel 520 is not on a vertical end of the second panel 520. Further, as shown in Fig 10, the options on the second panel 520 are shown in a vertical line (displayed in line)].
Pierre does not explicitly teach "… wherein in a case where the cursor is in a state where the cursor is automatically moved to a second option from a first option that is placed at an end from among the first options displayed in line, the display control device is further programmed to place the cursor at a second option that is not placed at an end from among the second options displayed in line, and wherein in a case where the cursor is in a state where the cursor is automatically moved to a second option from a first option that is placed at an end from among the first options displayed in line, the display control device is further programmed to place the cursor at a second top option from among the second options displayed in line in the up-down direction."
first option that is placed at an end") would move the cursor to "item2" on the second panel 520 ("second option that is not placed at an end"). Further, as shown in Fig 10, the options on the second panel 520 are shown in a vertical line ("line in the up down direction"). Additionally, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). A skilled artisan would understand that the teachings of Pierre are not limited to merely selecting a third item from a list containing five items. While Pierre does disclose that Figures 5-10 show that upon selection of “item 3” (first option) on the first panel 510, “item 3” (one of the plurality) on the second panel 520 is highlighted (cursor) [See ¶-71-72, 37], it would have been obvious to modify the options in the first panel 510 so that only two items are included. This difference would have been well within the skill of a person having ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pierre's menu to modify the number of items on the first menu.
Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Pierre discloses that variations and modifications 
However, Pierre does not teach "wherein the one of the plurality of the first options which is selected is displayed with a pixel value different from the other of the plurality of the first options after the cursor placed at the one of the plurality of the second options on the display portion…"
On the other hand, Goldsmith does teach "wherein the one of the plurality of the first options which is selected is displayed with a pixel value different from the other of the plurality of the first options after the cursor placed at the one of the plurality of the second options on the display portion..."
Goldsmith discloses as shown in Fig 1 that a plurality of menu levels are shown that form the hierarchy of the user's navigation [See ¶-3]. A user can select an item from the menu by highlighting (cursor) and selecting the item (e.g. "Launch App") [See ¶-2]. Fig 1 also shows that when a selection is made (e.g. "Launch App") in menu 102, the selection is maintained as highlighted (pixel value different), thus providing a difference from the other options (first options). This is maintained even when the user selects another option (e.g. "Multimedia") from the sub menu 104 using the cursor (cursor placed at the one of the plurality of the second options), as shown in Fig 1.

Motivation to do so would be to provide a historical menu map as selections are made, as taught by Goldsmith [See ¶-4]. Additional motivation would be to allow users to review previous selections that were made while progressing to the most recently displayed menu, thus making it easier to move between different menu levels, as taught by Goldsmith [See ¶-4].
As to claim 4, Pierre, and Goldsmith disclose the display control device according to claim 1, wherein the display control device is further programmed to place the cursor at a second option placed at a second top position on the display portion, from among the plurality of second options displayed in line on the display portion, when the display of the display portion is changed from the state where the cursor is placed at the one of the plurality of first options to the state where the cursor is placed at any of the plurality of second options [Pierre, Figures 5-10 show that upon selection of “item 3” (first option) on the first panel 510, “item 3” (one of the plurality) on the second panel 520 is highlighted (cursor) [See ¶-71-72, 37]. The “item 3” on the second panel 520 is selected because it is aligned with the selection of “item 3” on the first panel 510 [See ¶-27, 32]. A skilled artisan would understand that were “item 2” to be selected on the first panel, “item 2” (at a second top position) would be highlighted on the second panel (second options)].
As to claim 5, Pierre, and Goldsmith disclose the display control device according to claim 1, wherein the display control device is further programmed to 
the cursor placed at one of the plurality of third options on the display portion when receiving a selection operation in a state where the cursor is placed at one of the plurality of second options [Pierre, The “item 3” on the second panel 520 is selected because it is aligned with the selection of “item 3” on the first panel 510 [See ¶-27, 32]. A skilled artisan would understand that were “item 3” to be selected on the second panel 520, “item 3” would be highlighted on the third panel 530 (third options) shown in figure 10, similar to the highlight transition shown in figures 5-10. This is an inherent feature, as otherwise, the items shown on the third panel 530 would not be selectable].
As to claim 7, Pierre, and Goldsmith disclose the display control device according to claim 1, wherein the display control device is further programmed to display a first option selected from among the plurality of the first options with a pixel value different from the other first options, while the plurality of second options are displayed on the display portion [Pierre, Figure 5 shows “item 3” (first option) as highlighted from the list of items on the first panel 510 while the second panel 520 shows a list of items (second options) [See ¶-26-27]. Further, the highlighting is shown as being white, while the color surrounding the other items appears gray/black [See ¶-34]. Additionally, the text of the highlighted item is different from non-highlighted items .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pierre (US 20150234548 A1), in view of Goldsmith (US 20050076309 A1), in view of Arriola et al (US 20120216117 A1 thereafter “Arriola”).
As to claim 3, Pierre, and Goldsmith do not disclose “wherein the display control device is further programmed to display the cursor at a previously selected first option when receiving an operation to return to the first hierarchy in a state where the cursor is placed at any one of the plurality of second options.”
On the other hand, Arriola does teach “wherein the display control device is further programmed to display the cursor at a previously selected first option when receiving an operation to return to the first hierarchy in a state where the cursor is placed at any one of the plurality of second options.”
Arriola discloses that a menu 445, which is a submenu (second options) of “Film” 440 (previously selected first option), is shown in figure 4B [See ¶-38]. A cursor is also shown on the menu item “featured” 450 (one of second options) as shown in figure 4B [See ¶-38]. Selection of a horizontal command can return the menu from Figure 4B, to figure 4A wherein the item "Film" 415 was selected, and shown with a cursor [See ¶-38, 36-37].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pierre’s menu, and Goldsmith's parent menu display and highlighting to incorporate the teachings of Arriola’s return command.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pierre (US 20150234548 A1), in view of Goldsmith (US 20050076309 A1), in view of Sato et al (US 20080184171 A1 thereafter “Sato”).
As to claim 6, Pierre, and Goldsmith do not disclose “the display control device is further programmed to display, on the display portion, the plurality of third options and a plurality of fourth options belonging to a fourth hierarchy as a hierarchy subsequent to the third hierarchy, and the cursor placed at one of the plurality of fourth options in a state where the plurality of third options is displayed with a reduced width as compared to a width of the plurality of third options before the plurality of fourth options are displayed when receiving a selection operation in a state where the cursor is placed at one of the plurality of third options.”
On the other hand, Sato does teach “the display control device is further programmed to display, on the display portion, the plurality of third options and a plurality of fourth options belonging to a fourth hierarchy as a hierarchy subsequent to the third hierarchy, and the cursor placed at one of the plurality of fourth options in a state where the plurality of third options is displayed with a reduced width as compared 
Sato discloses a menu interface as shown in figure 4C, wherein a “second layer” M2 (third hierarchy) shows a plurality of options (third options) [See ¶-81-82]. Since the zeroth layer M0 is the first level, the “second layer” M2 is the third level (third hierarchy) of the menu [See ¶-75, 82]. As shown in figures 4C-D, when a menu item from M2 is selected with a cursor on item 12 (third options), the cursor is displayed on an item on the menu list M3 (fourth options) [See ¶-83-84]. The list M3 is described as being a layer lower than the “second layer” (third hierarchy) and is thus a fourth level (fourth hierarchy) [See ¶-83]. Figure 4D shows that the width of M2 (third options) is reduced after the selection of the item 12 and the addition of the list M3 [See ¶-84].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pierre’s menu, and Goldsmith's parent menu display and highlighting to incorporate the teachings of Sato’s menu width reduction.
Motivation to do so would be so that even with a limited display region, all of the requested list, and the higher level lists can be displayed, as taught by Sato [See ¶-85]. Additional motivation would be to allow a user to check all of the higher layers leading to the requested list, as taught by Sato [See ¶-85].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pierre (US 20150234548 A1), in view of Goldsmith (US 20050076309 A1), in view of Takenaka et al (US 20150205943 A1 thereafter "Takenaka").
As to claim 9, Pierre and Goldsmith do not disclose "wherein the touch input portion is a touch pad input device provided in a center console between a driver seat and a passenger seat."
On the other hand, Takenaka does teach "wherein the touch input portion is a touch pad input device provided in a center console between a driver seat and a passenger seat."
Takenaka discloses a touch surface 32 (touch pad input device) in a center console between a driver seat (right) and a passenger seat (left), as shown in Fig 2 [See ¶-63, 64]. The touch surface 32 is used to control a display 52 [See ¶-65].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pierre’s menu, and Goldsmith's parent menu display and highlighting to incorporate the teachings of Takenaka's touch surface.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing a user to manipulate Pierre's menu using a touch surface. Additional motivation would be to avoid complications of manipulation and reduce inadvertent movement by the user, as taught by Takenaka [See ¶-116].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pierre (US 20150234548 A1), in view of Goldsmith (US 20050076309 A1), in view of Takenaka et al (US 20150205943 A1 thereafter "Takenaka"), in view of Lehtiniemi et al (US 20160154577 A1 thereafter "Lehtiniemi").
As to claim 10, Pierre, Goldsmith, and Takenaka disclose the display control device according to claim 9, wherein the position of the touch input portion is converted into coordinate information in which a vehicle front-rear direction corresponds to the up-down direction and a vehicle width direction corresponds to a left-right direction … [Takenaka, Figs 2 and 5 show the remote manipulation apparatus 100 and the touch surface 32 (touch pad input device) that is part of it, with push switches 35 at the top [See ¶-63-64]. Fig 5 shows the X and Y axis of the touch surface 32 [See ¶-70-71]. The manipulation of the touch surface 32 by a user's finger is converted to coordinates (coordinate information) [See ¶-71]. A skilled artisan would understand from the orientation of the remote manipulation apparatus 100 and the touch surface 32 shown in Figs 2 and 5, that the Y axis (up-down direction) would relate to the front-rear direction of the vehicle, and the X axis (left-right direction) would relate to the width direction of the vehicle].
However, Pierre, Goldsmith, and Takenaka do not explicitly teach "…with an input initial point being taken as a zero point."
On the other hand, Lehtiniemi does teach "…with an input initial point being taken as a zero point."
Lehtiniemi discloses that when a user touches a touch pad, the z coordinate is generated as Z=0 (zero point) [See ¶-57, 71].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pierre’s menu, Goldsmith's parent menu display and highlighting, and Takenaka's z-coordinate to incorporate the teachings of Lehtiniemi's zero z coordinate.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

	/ROBERTO BORJA/
Examiner, Art Unit 2173